Name: Commission Regulation (EEC) No 137/90 of 4 January 1990 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products as regards proof of arrival at destination in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 16/920. 1 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 137/90 of 4 January 1990 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products as regards proof of arrival at destination in third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Committees concerned ; whereas the measures must therefore be forwarded to the Council immediately after adoption in accordance with Article 26 (3) of Regulation (EEC) No 2727/75 and the corresponding provisions of the other Regulations on the common organization of the markets in agricultural products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3707/89 0, and in particular Article 16 (6) thereof, and to the corresponding provisions of the other Regula ­ tions on the common organization of the markets in agri ­ cultural products, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 8 (2) and Article 8 (3) thereof, and to the corresponding provisions of the other Regulations laying down general rules on the grant of export refunds for agricultural products, Regulation (EEC) No 3665/87 is hereby amended as follows : 1 . Article 18 ( 1 ) (b) and (c) is deleted ; 2. In Article 18 (2), the introduction is replaced by the following : '2. If, however, owing to circumstances beyond the control of the exporter, the document specified in paragraph 1 cannot be produced or is considered inadequate, proof of completion of customs formalities for release for consumption may be deemed to be furnished by production of one or more of the follo ­ wing documents : ; 3 . Annex II is delated Whereas, where the refund varies according to the desti ­ nation, payment of the refund is in particular conditional on proof being privided of completion of the customs formalities for release for consumption in the third country concerned ; whereas, in the light of experience gained, the documents provided for to that end in Article 18 ( 1 ) (b) and (c) of Commission Regulation (EEC) No 3665/87 (4), as last amended by Regulation (EEC) No 3947/89 ('), have proven not to ensure the necessary relia ­ bility, owing in particular to the lack of a link with the administrative and customs procedures applicable in the third country ; whereas as a result there are considerable risks of fraud to the detriment of the Community budget and whereas it is therefore necessary to do away with the possibility of using such documents as proof of actual import into a given third country ; Article 2 This Regulation shall enter into force on 10 February 1990 . Whereas the measures provided for in this Regulation are not in accordance with the opinions of the Management It shall apply to transactions the export declaration for which is accepted as from 1 February 1990 . For transactions the export declaration for which is accepted before 1 March 1990, the competent authorities shall be authorized to accept proof admissible under the provisions in force until 31 January 1990 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 363, 13 . 12. 1989, p. 1 . O OJ No L 281 , 1 . 11 . 1975, p. 78 . O OJ No L 351 , 14. 12. 1987, p. 1 . H OJ No L 379, 28 . 12. 1989, p. 29 . No L 16/ 10 Official Journal of the European Communities 20 . 1 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 January 1990. For the Commission Ray MAC SHARRY Member of the Commission